Citation Nr: 0918423	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1984 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The Veteran appealed that decision to the Board, and the case 
was referred to the Board for appellate review. 

The Board remanded the case in January 2005.  The Veteran's 
VA claims folder has been returned to the Board for further 
appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, the Veteran's claim for entitlement to TDIU 
must be remanded again for further development.  Although the 
Board regrets the additional delay, it is necessary to ensure 
due process is followed and that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

In January 2005, the Board remanded the Veteran's claim so 
that the Veteran could provide additional information about 
his employment and the AMC could obtain his employment and 
Social Security Administration (SSA) records.  Pursuant to 
the remand, in May 2007, the Veteran submitted a statement 
with his employment information, including the names and 
addresses of his former places of employment, as well as the 
dates of his employment at each location.  However, the AMC 
did not use this information to contact the Veteran's former 
employees, as directed in the January 2005 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

In this regard, it appears that the Veteran's May 2007 
statement was misfiled.  Although proper action was 
subsequently taken to associate these documents with the 
Veteran's VA claims folder, it appears that they were not 
considered by the AMC.  To this end, the February 2009 
supplemental statement of the case (SSOC) does not list this 
information as evidence considered, and the decision states 
that the Veteran did not respond to their request to provide 
his employment information.  Therefore, because the AMC has 
not yet considered this evidence, the Board may not properly 
consider this evidence or issue a decision at this time, and 
must remand the case to allow the agency of original 
jurisdiction opportunity to review this evidence, take any 
necessary action required by said evidence and readjudicate 
the Veteran's claim.  See 38 C.F.R. § 20.1304 (2008).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain any additional 
employment records identified by the 
Veteran in his May 2007 correspondence.  
Any records obtained should also be 
associated with the Veteran's VA claims 
folder.

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems necessary, VBA should 
readjudicate the Veteran's claim of 
entitlement to TDIU.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




